Citation Nr: 0422662	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
dislocation of the right (major) shoulder, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right (major) shoulder, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1940 to 
September 1946, October 1947 to December 1947, and May 1948 
to July 1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

This case has been advanced on the Board's docket pursuant to 
a motion filed by the service representative.  See 38 C.F.R. 
§ 20.900(c) (2003).  All RO actions must be accomplished as 
expeditiously as possible.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

Correspondence dated in February 2002 does not satisfy the 
notice requirements of the aforementioned laws and 
regulations.  While the veteran was informed that the 
evidence must show that his disabilities worsened and that 
they meet the requirements for the next higher evaluation, he 
was not informed prior to any adverse rating decision what 
the precise requirements were for an increased rating.  
Furthermore, he was not notified of the specific information 
and evidence that VA will seek to provide, or of the specific 
information and evidence he is expected to provide.  See 38 
U.S.C.A. § 5103; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, he must be asked to submit relevant 
evidence in his possession.

Furthermore, a February 2002 VA examination report indicated 
that the veteran's right shoulder had extensive calcification 
and significant adhesive capsulitis.  Since a 50 percent 
rating is warranted for fibrous union of a major shoulder, 
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2003), clarification 
is required to determine if the findings in this case are 
analogous to a fibrous union.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his right shoulder disorders since 
February 2002.  After securing the 
necessary releases, the RO should request 
copies of any medical records that have 
not been previously obtained.  Any such 
records obtained should be associated 
with the claims file.  Unsuccessful 
attempts at procuring any medical records 
must be documented in writing.  The 
veteran and representative should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claim.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  This 
includes notice that he should submit any 
pertinent evidence in his possession.  
The RO must address whether any notice 
issued outside the precise chronological 
sequence set forth in 38 U.S.C.A. §§ 
5100, 5103; 38 C.F.R. § 3.159 has 
prejudiced the veteran.

3.  Upon completion of the development 
described above, the veteran must be 
afforded an orthopedic examination to 
ascertain the nature and severity of his 
right shoulder disorders.  The claims 
folder must be provided to and reviewed 
by the physician.  All tests or studies 
necessary to make this determination 
should be ordered.  The physician should 
conduct the examination in accordance 
with the latest AMIE worksheet for 
shoulder disorders.  All findings should 
be reported in detail.  The physician 
should indicate whether any calcification 
and/or adhesive capsulitis are/is 
analogous to a fibrous union of the 
shoulder joint.  The examiner should also 
opine whether the appellant has suffered 
the loss of use of his right arm to such 
a degree that no effective function 
remains other than that which would be 
equally well served by an amputation.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim .

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If any additional 
evidence or information received triggers 
a need for further development, then such 
development should be undertaken.  The RO 
is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of the 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



